      Case 1:20-cr-10111-RWZ Document 160 Filed 06/24/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                         )
UNITED STATES OF AMERICA )
                         )
     v.                  )                           Case No. 1:20-cr-10111-RWZ
                         )
CHARLES LIEBER           )
                         )
     Defendant.          )
                         )


                             JOINT FINAL STATUS REPORT

     Pursuant to Local Rule 116.5(c), the United States and the defendant state as follows:

     1) The parties request an initial pretrial conference before the district court judge.

     2) With the possible exception of materials described in 18 U.S.C. § 3500 (the Jencks Act)

         and Local Rule 116.2(b)(2), the parties have produced all discovery they intend to

         produce.

     3) All discovery requests and motions have been made and resolved.

     4) The defendant anticipates filing a motion to suppress the defendant’s post-arrest

         statements on or before July 12, 2021. The parties agree that the government’s response

         to the defendant’s motion will be due on or before August 6, 2021 and the defendant’s

         reply brief, if any, will be due on or before August 13, 2021. No other motions under Fed.

         R. Crim. P. 12(b) are expected at this time.

     5) The parties agree that the government will make its expert witness disclosures, if any, to

         the defendant no later than 45 days before trial. The defendant will make his expert

         disclosures no later than 30 days before trial.

     6) The parties ask that the Court enter an order excluding from the Speedy Trial calculation

         the following periods:
        Case 1:20-cr-10111-RWZ Document 160 Filed 06/24/21 Page 2 of 2




              a. The period from May 10, 2021, see Docket No. 150 (May 7, 2021 Order on

                  Excludable Delay), through and including June 15, 2021, on which date the last

                  pending discovery-related pretrial motion was resolved by the Court. See 18

                  U.S.C. § 3161(h)(1)(D) and (H).

              b. The period from June 15, 2021 through and including the initial status conference

                  before the district court judge because “the ends of justice served by taking such

                  action outweigh the best interest of the public and the defendant in a speedy trial,”

                  18 U.S.C. § 3161(h)(7)(A).

       7) The parties anticipate that the trial in this matter will last approximately two weeks.



                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                                       By:    /s/ Jason A. Casey
                                              JASON A. CASEY
                                              JAMES R. DRABICK
                                              Assistant United States Attorneys




                                  CERTIFICATE OF SERVICE

      I hereby certify that this document was filed on June 24, 2021, through the ECF system,
which will provide electronic notice to counsel as identified on the notice of Electronic Filing.

                                              /s/ Jason A. Casey
                                              Jason A. Casey
                                              Assistant United States Attorney




                                                  2
